 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8
                                          AT SEATTLE
 9
          LEOBARDO MORENO GALVEZ, et al.,                           Case No. C19-0321RSL
10

11                               Plaintiffs,                        ORDER

12                               v.
13
          KENNETH T. CUCCINELLI,1 et al.,
14
                                 Defendants.
15

16

17
              On July 17, 2019, the Court granted plaintiffs’ motion for preliminary injunction.
18
     Defendants requested and obtained an extension of time in which to file a motion for
19

20   reconsideration and have timely made such a request.

21            The Clerk of Court is directed to renote defendants’ motion for reconsideration
22
     (Dkt. #45) on the Court’s calendar for Friday, August 16, 2019. Plaintiffs may file a
23
     response by 4:00 pm on Wednesday, August 14, 2019. Defendants’ reply, if any, is due
24

25   on or before the note date.

26
     1
      Kenneth T. Cuccinelli became the acting director of the United States Citizenship and Immigration Services on
27   June 10, 2019, replacing Lee Francis Cissna, the originally-named defendant.

28       ORDER - 1
 1        Dated this 8th day of August, 2019.

 2
                                           A
                                           ROBERT S. LASNIK
 3
                                           UNITED STATES DISTRICT JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   ORDER - 2
